Exhibit 10.3

 

REINSTATEMENT AND AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT

This Reinstatement and Amendment No. 1 to Purchase and Sale Agreement (this
"Amendment") is executed effective as of November 14, 2014 (the "Amendment
Date"), between TPRF/ENTERPRISE, LLC, a Delaware limited liability company
("Seller"), and PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation
("Purchaser"), for the purpose of reinstating and amending the Purchase and Sale
Agreement dated August 6, 2014 (with an Effective Date of August 6, 2014)
between Purchaser and Seller (the "Agreement"). Capitalized terms used herein
but not defined shall be given the meanings assigned to them in the Agreement.

RECITALS:

A.     Pursuant to the terms of the Agreement, Purchaser has agreed to purchase
from Seller, and Seller has agreed to sell to Purchaser, that certain real
property located at 1755 Enterprise Parkway, Twinsburg, Ohio, and more
particularly described in the Agreement.

B.     By written notice dated September 22, 2014, Purchaser elected to
terminate the Agreement pursuant to Section 4.4 of the Agreement.

C.     Purchaser and Seller desire to reinstate and amend the Agreement on the
terms and conditions contained in this Amendment.

AGREEMENTS:

For valuable consideration, whose receipt and sufficiency are acknowledged,
Purchaser and Seller agree as follows:

1.     Reinstatement; Inspection Period. The Agreement is hereby reinstated
effective as of the Amendment Date; accordingly, the Agreement shall continue in
full force and effect and Purchaser is deemed to have waived its right to
terminate the Agreement pursuant to Section 4.4 of the Agreement.

2.     Earnest Money. The first sentence of Section 3.1 of the Agreement is
hereby deleted in its entirety and the following inserted in its stead:

“Purchaser shall deposit the Earnest Money with Escrow Agent no later than
November 17, 2014.”

 

 

3.     Title.

(a)     The legal description set forth in Exhibit A of the Agreement is hereby
deleted in its entirety and the legal description set forth in Schedule 1
attached hereto is inserted in its stead.

(b)     Seller shall deliver to Escrow Agent, on or prior to the Closing Date,
the affidavit attached to this Amendment as Schedule 2, duly-executed by Seller.

4.     Service Contracts. Pursuant to Section 4.6 of the Agreement, Purchaser
elects to assume all unexpired Service Contracts listed on Exhibit H of the
Agreement.

5.     Closing Date. The Closing Date shall be December 3, 2014, or such earlier
date as Purchaser and Seller may agree in writing.

6.     Tenant Estoppel Certificates. As of the Amendment Date, Seller has
delivered to Purchaser executed tenant estoppel certificates to Purchaser
executed by tenants occupying not less than 100% of the square feet in the
Improvements leased to tenants, however, such executed estoppel certificates are
dated more than thirty (30) days prior to the Closing Date, as extended hereby;
accordingly, the condition to Closing set forth in Section 7.2.4 of the
Agreement has not been satisfied as of the Amendment Date and satisfaction
thereof shall be a condition precedent to Purchaser’s obligations under the
Agreement pursuant to Section 7.2.4 of the Agreement. Each tenant estoppel
certificate delivered pursuant to Section 7.2.4 shall, among other things,
expressly identify (a) the “Purchaser” as “Plymouth Industrial REIT, Inc.” and
(b) the “Lender” as "U.S. Bank, National Association, in its capacity as
Collateral Agent for the benefit of the Lenders pursuant to a Collateral Agency
Agreement, together with its successors and/or assigns in such capacity as their
interests may appear".

7.     SNDAs. Section 7.2 of the Agreement is amended by adding the following
new Section 7.2.5:

“7.2.5     SNDAs. Seller shall deliver to each tenant a Subordination,
Non-Disturbance and Attornment Agreement ("SNDA") in the form requested by, and
as completed by, Purchaser. Seller shall use commercially reasonable efforts to
cause each tenant to execute such SNDA and deliver an originally-executed SNDA
for each tenant in recordable form to Purchaser, and Seller shall promptly
deliver any executed SNDA to Purchaser and any comments to any SNDA to
Purchaser; however, Seller shall not be responsible for negotiating or revising
any SNDA or otherwise incurring any costs in connection with such SNDAs. The
failure of Seller to obtain any such SNDA shall not be a breach or default
hereunder. If Seller is unable to deliver SNDAs from tenants occupying not less
than 100% of the square feet in the Improvements leased to tenants, then
Purchaser's sole remedies and recourses shall be limited to either (a) waiving
the requirement for the SNDA(s) in question and proceeding to Closing without
reduction of the Purchase Price or (b) terminating this Agreement by
notification to Seller prior to the Closing Date, in which event the Earnest
Money shall be returned to Purchaser. In the event that Purchaser elects to
terminate the Agreement and receives a return of the Earnest Money pursuant to
the immediately preceding sentence, then neither party shall have any further
rights or obligations under the Agreement except for the provisions of the
Agreement that expressly survive termination.”

2

 

8.     Information Cooperation. Seller shall, at Purchaser’s expense, provide
Purchaser, Purchaser’s designated representative and/or Purchaser’s independent
auditor, with access to the books and records of the Property and all related
information regarding the Property to the extent in Seller’s possession or
control and which are necessary for Purchaser to comply with the requirements of
the Securities and Exchange Commission Rule 3.14 of Regulation S-X. Any such
access or information provided or delivered to Purchaser shall be without any
liability to Seller and without representation or warranty from Seller as to the
completeness or accuracy of such information or any other matter relating
thereto. The provisions of this Section 8 of this Amendment shall survive the
Closing.

9.     Roof Repair Credit. At Closing, Purchaser shall receive a credit to the
Purchase Price in the amount of $63,000.00 as an inducement to Purchaser to
accept the condition of the roof of the Improvements.

10.     Ratification. Purchaser and Seller hereby ratify and confirm their
obligations under the Agreement.

11.     Binding Effect; Governing Law. Except as modified hereby, the Agreement
shall remain in full effect and this Amendment shall be binding upon Purchaser
and Seller and their respective successors and assigns. If any inconsistency
exists or arises between the terms of this Amendment and the terms of the
Agreement, the terms of this Amendment shall prevail. This Amendment shall be
governed by the laws of the State in which the Property is located.

12.     Counterparts; Facsimile. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document. In order to facilitate execution of this Amendment,
facsimile or PDF copies shall be effective as original counterparts.

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

3

 

 

 

Executed as of the Amendment Date.

SELLER:   TPRF/ENTERPRISE, LLC, a Delaware limited
liability company      By: Thackeray Partners, LP, a Delaware
limited partnership, its manager     By:   Thackeray Partners GP, LLC, a
Delaware
limited liability company, its general
partner                    By: /s/ Mary M. Hagen     Name: Mary M. Hagen    
Title: President         PURCHASER:   PLYMOUTH INDUSTRIAL REIT INC., a
Maryland corporation                   By: /s/ Pendleton P. White, Jr.     Name:
Pendleton P. White. Jr.     Title: President

 

 

 

 

 

 

 

 

 

 

 

4

 

Schedule 1

 

Legal Description

 

 

SITUATED IN THE TOWNSHIP OF TWINSBURG, COUNTY OF SUMMIT AND STATE OF OHIO, AND
KNOWN AS BEING PART OF ORIGINAL TWINSBURG TOWNSHIP LOT NO. 1, TRACT 1, S.E. AND
PART OF ORIGINAL TWINSBURG LOT NO. 8, TRACT 1-M, AND BOUNDED AND DESCRIBED AS
FOLLOWS:

BEGINNING AT A ¾” IRON PIN MONUMENT FOUND AT THE INTERSECTION OF THE CENTERLINE
OF ENTERPRISE PARKWAY, (60 FEET WIDE) AS DEDICATION IN PLAT VOLUME 94, PAGE
28-30 OF SUMMIT COUNTY MAP RECORDS AND THE EASTERLY LINE OF ORIGINAL TWINSBURG
TOWNSHIP LOT NO. 1, TRACT 1, S.E.;

 

THENCE SOUTH 89° 57' 40" WEST ALONG THE CENTERLINE OF ENTERPRISE PARKWAY, 434.64
FEET TO A POINT;

 

THENCE NORTH 00° 02’ 20” WEST, 30.00 FEET TO A 5/8” IRON PIN FOUND (0.01 FEET
SOUTH AND 0.34 FEET WEST) ON THE NORTHERLY RIGHT OF WAY OF ENTERPRISE PARKWAY AT
THE SOUTHWESTERLY CORNER OF LAND CONVEYED TO KP TWINSBURG, LTD. & ARM HOLDING,
LTD., BY DEED DATED SEPTEMBER 15, 2005 AND RECORDED IN RECEPTION NO. 55234378 OF
SUMMIT COUNTY DEED RECORDS AND BEING THE PRINCIPAL PLACE OF BEGINNING OF THE
PREMISES HEREIN DESCRIBED;

 

THENCE SOUTH 89° 57’ 40” WEST ALONG THE NORTHERLY RIGHT OF WAY OF ENTERPRISE
PARKWAY, 195.36 FEET TO AN 5/8” IRON PIN FOUND AT AN ANGLE POINT OF THE
NORTHERLY RIGHT OF WAY OF ENTERPRISE PARKWAY;

 

THENCE NORTH 89° 13’ 30” WEST CONTINUING ALONG THE NORTHERLY RIGHT OF WAY OF
ENTERPRISE PARKWAY, 349.07 FEET TO A 5/8” IRON PIN FOUND AT THE SOUTHEASTERLY
CORNER OF LAND CONVEYED TO RANDOM SHORES, LLC BY DEED DATED MAY 24, 2013 AND
RECORDED IN RECEPTION NO. 55958281 OF SUMMIT COUNTY DEED RECORDS;

 

THENCE NORTH 00° 46’ 30” EAST ALONG THE EASTERLY LINE OF LAND SO CONVEYED TO
RANDOM SHORES, LLC, 500.00 FEET TO A ½” IRON PIN FOUND (0.26 FEET SOUTH AND 0.41
FEET EAST) AT THE NORTHEASTERLY CORNER THEREIN;

 

THENCE NORTH 89° 13’ 30” WEST ALONG THE NORTHERLY LINE OF LAND SO CONVEYED TO
RANDOM SHORES, LLC, 175.00 FEET TO A 5/8” IRON PIN FOUND (0.01 FEET SOUTH AND
0.13 FEET WEST) AT THE SOUTHEASTERLY CORNER OF LAND CONVEYED TO OC TWINSBURG
PROPERTIES, LLC BY DEED DATED OCTOBER 13, 2011 AND RECORDED IN RECEPTION NO.
55810146 OF SUMMIT COUNTY DEED RECORDS;

 

THENCE NORTH 00° 46’ 30” EAST ALONG THE EASTERLY LINE OF LAND SO CONVEYED TO OC
TWINSBURG PROPERTIES, LLC, 521.71 FEET TO A 5/8” IRON PIN FOUND ON THE SOUTHERLY
LINE OF LAND CONVEYED TO COCA COLA BOTTLING COMPANY OF NORTHERN OHIO BY DEEDS
DATED NOVEMBER 8, 1991 AND RECORDED IN OR 807, PAGE 374, JULY 10, 1991 AND
RECORDED IN OR 720, PAGE 807 AND NOVEMBER 9, 1995 AND RECORDED IN OR 2047, PAGE
360 OF SUMMIT COUNTY DEED RECORDS;

 

 

THENCE SOUTH 89° 13’ 30” EAST ALONG THE SOUTHERLY LINE OF LAND CONVEYED TO COCA
COLA BOTTLING COMPANY OF NORTHERN OHIO, 704.94 FEET TO A 5/8” IRON PIN FOUND
(0.03 FEET SOUTH AND 0.06 FEET WEST) AT THE NORTHWESTERLY CORNER OF LAND SO
CONVEYED TO KP TWINSBURG, LTD. & ARM HOLDING, LTD.;

 

THENCE SOUTH 00° 02’ 20” EAST ALONG THE WESTERLY LINE OF LAND SO CONVEYED TO KP
TWINSBURG, LTD. & ARM HOLDING, LTD., 1019.04 FEET TO THE NORTHERLY RIGHT OF WAY
OF SAID ENTERPRISE PARKWAY AND THE PRINCIPAL PLACE OF BEGINNING, CONTAINING
14.6897 ACRES OF LAND AS SURVEYED AND DESCRIBED BY EDWARD B. DUDLEY, PS NO.
6747, OF THE RIVERSTONE COMPANY IN NOVEMBER OF 2014, AND SUBJECT TO ALL LEGAL
HIGHWAYS, RESTRICTIONS, RESERVATIONS AND EASEMENTS.

 

THE INTENT OF THIS LEGAL DESCRIPTION IS TO CORRECT A CLOSURE ERROR IN THE DEED
OF RECORD.

 

NOTE: ALL 5/8"X30" IRON PINS SET AND CAPPED "RIVERSTONE COMPANY-DUDLEY PS6747"

 

BASIS OF BEARINGS: THE CENTERLINE OF ENTERPRISE PARKWAY AS SOUTH 89°57'40" WEST
AS RECORDED IN DEDICATION PLAT VOLUME 94, PAGE 28-30 OF SUMMIT COUNTY MAP
RECORDS.

 

DEED OF REFERENCE: LAND CONVEYED TO TPRF/ENTERPRISE, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, BY VIRTUE OF DEED FILED NOVEMBER 17, 2006, AND RECORDED IN
RECEPTION NO. 55389502, OF THE SUMMIT COUNTY RECORDS.

 

TOGETHER WITH THAT CERTAIN ACCESS EASEMENT BENEFITTING THE TRACT RECORDED IN
OFFICIAL RECORD VOLUME 496, PAGE 552 OF THE RECORDS OF SUMMIT COUNTY, OHIO.

 

 

Schedule 2

 

AFFIDAVIT AND GAP INDEMNITY

The undersigned, in his or her capacity of the entity stated below ("Seller"),
and not in his or her individual capacity, being duly sworn, hereby says as
follows:

13.     The sale of the real property located at 1755 Enterprise Parkway,
Twinsburg, Ohio (the "Property"), as more particularly described in Exhibit A
hereto and in the Title Commitment No. 14-003556 (the “Title Commitment”) issued
by Commonwealth Land Title Insurance Company (the "Title Company"), has been
duly authorized by all requisite corporate action.

14.     No person known to Seller is entitled to occupy the Property except
pursuant to leases or rental agreements except as set forth in the rent roll
attached hereto as Exhibit B.

15.     No tenants have any options or other rights to purchase all or part of
any of the Property.

16.     No work has been done or materials supplied for construction or
renovation in connection with the Premises for at least the past 120 days,
except for work done or materials, fixtures, or apparatus furnished in
connection therewith arising out of ordinary maintenance and repair.

17.     All real property taxes and assessments lawfully due and payable which
could become a lien against the Property have been paid in full, nor has any
notice been received as to pending assessments.

18.     Seller is not a "foreign person" as that term is defined in Section 1445
of the Internal Revenue Code, as amended.

19.     Seller is not insolvent or bankrupt.

Seller indemnifies and agrees to save harmless the Title Company against any
loss or expense, including but not limited to attorney fees, sustained as a
result of any defects, liens, encumbrances, adverse claims or other matters, if
any, created by Seller and first appearing in the public records or attaching
subsequent to _______________, 2014 and prior to recordation of the instrument
creating the estate or interest to be insured. In the event that any lien, claim
or action indemnified against in this paragraph is filed, recorded, made or
commenced against the Property, Seller shall, after receiving written demand
from Title Company to do so, cause such lien, claim or action to be removed,
terminated, satisfied, released or otherwise disposed of in form and manner
reasonably satisfactory to Title Company. If within sixty (60) days after
receiving written demand, Seller has unreasonably failed to cause any lien,
claim or action indemnified against hereunder to be removed, terminated,
satisfied, released or otherwise disposed of as aforesaid, Seller agrees to, and
agrees to ratify, any reasonable action, cost or expense which Title Company may
undertake or incur in connection with its obligations under the Owner's Policy
of Title Insurance with respect to any and all liens, claims or actions
indemnified against hereunder and Seller agrees to reimburse and repay Title
Company promptly

 

 

the full and total amounts of any reasonable costs and expenses incurred by
Title Company in connection therewith upon written receipt of demand therefor.
Any notice required to be given to Seller shall be deemed given if sent by
certified or registered mail to Seller at the following address:

TPRF/Enterprise, LLC

c/o Thackeray Partners
5207 McKinney Avenue, Suite 200
Dallas, Texas 75205

Attention: Chris McNeer

This Affidavit and Gap Indemnity is given on behalf of Seller in order to induce
Title Company to issue an Owner's Policy of Title Insurance and required
endorsements.

[The remainder of this page is intentionally left blank]

 

 

Executed as of _________ ____, 2014.

TPRF/ENTERPRISE, LLC, a Delaware limited liability company

By: Thackeray Partners, LP, a Delaware
limited partnership, its manager By: Thackeray Partners GP, LLC, a Delaware
limited liability company, its general
partner

 

By:     Name:     Title:    

 

SWORN TO AND SUBSCRIBED BEFORE ME by ______________________, the _____________
of Thackeray Partners GP, LLC, a Delaware limited liability company, the general
partner of Thackeray Partners, LP, a Delaware limited partnership, the manager
of TPRF/Enterprise, LLC, a Delaware limited liability company, on behalf of said
limited liability companies and limited partnerships, as of __________ ______,
2014.

_______________________

Notary Public, State of Texas

 

 

 

 

 

Description of the Property

 

SITUATED IN THE TOWNSHIP OF TWINSBURG, COUNTY OF SUMMIT AND STATE OF OHIO, AND
KNOWN AS BEING PART OF ORIGINAL TWINSBURG TOWNSHIP LOT NO. 1, TRACT 1, S.E. AND
PART OF ORIGINAL TWINSBURG LOT NO. 8, TRACT 1-M, AND BOUNDED AND DESCRIBED AS
FOLLOWS:

BEGINNING AT A ¾” IRON PIN MONUMENT FOUND AT THE INTERSECTION OF THE CENTERLINE
OF ENTERPRISE PARKWAY, (60 FEET WIDE) AS DEDICATION IN PLAT VOLUME 94, PAGE
28-30 OF SUMMIT COUNTY MAP RECORDS AND THE EASTERLY LINE OF ORIGINAL TWINSBURG
TOWNSHIP LOT NO. 1, TRACT 1, S.E.;

 

THENCE SOUTH 89° 57' 40" WEST ALONG THE CENTERLINE OF ENTERPRISE PARKWAY, 434.64
FEET TO A POINT;

 

THENCE NORTH 00° 02’ 20” WEST, 30.00 FEET TO A 5/8” IRON PIN FOUND (0.01 FEET
SOUTH AND 0.34 FEET WEST) ON THE NORTHERLY RIGHT OF WAY OF ENTERPRISE PARKWAY AT
THE SOUTHWESTERLY CORNER OF LAND CONVEYED TO KP TWINSBURG, LTD. & ARM HOLDING,
LTD., BY DEED DATED SEPTEMBER 15, 2005 AND RECORDED IN RECEPTION NO. 55234378 OF
SUMMIT COUNTY DEED RECORDS AND BEING THE PRINCIPAL PLACE OF BEGINNING OF THE
PREMISES HEREIN DESCRIBED;

 

THENCE SOUTH 89° 57’ 40” WEST ALONG THE NORTHERLY RIGHT OF WAY OF ENTERPRISE
PARKWAY, 195.36 FEET TO AN 5/8” IRON PIN FOUND AT AN ANGLE POINT OF THE
NORTHERLY RIGHT OF WAY OF ENTERPRISE PARKWAY;

 

THENCE NORTH 89° 13’ 30” WEST CONTINUING ALONG THE NORTHERLY RIGHT OF WAY OF
ENTERPRISE PARKWAY, 349.07 FEET TO A 5/8” IRON PIN FOUND AT THE SOUTHEASTERLY
CORNER OF LAND CONVEYED TO RANDOM SHORES, LLC BY DEED DATED MAY 24, 2013 AND
RECORDED IN RECEPTION NO. 55958281 OF SUMMIT COUNTY DEED RECORDS;

 

THENCE NORTH 00° 46’ 30” EAST ALONG THE EASTERLY LINE OF LAND SO CONVEYED TO
RANDOM SHORES, LLC, 500.00 FEET TO A ½” IRON PIN FOUND (0.26 FEET SOUTH AND 0.41
FEET EAST) AT THE NORTHEASTERLY CORNER THEREIN;

 

THENCE NORTH 89° 13’ 30” WEST ALONG THE NORTHERLY LINE OF LAND SO CONVEYED TO
RANDOM SHORES, LLC, 175.00 FEET TO A 5/8” IRON PIN FOUND (0.01 FEET SOUTH AND
0.13 FEET WEST) AT THE SOUTHEASTERLY CORNER OF LAND CONVEYED TO OC TWINSBURG
PROPERTIES, LLC BY DEED DATED OCTOBER 13, 2011 AND RECORDED IN RECEPTION NO.
55810146 OF SUMMIT COUNTY DEED RECORDS;

 

THENCE NORTH 00° 46’ 30” EAST ALONG THE EASTERLY LINE OF LAND SO CONVEYED TO OC
TWINSBURG PROPERTIES, LLC, 521.71 FEET TO A 5/8” IRON PIN FOUND ON THE SOUTHERLY
LINE OF LAND CONVEYED TO COCA COLA BOTTLING COMPANY OF NORTHERN OHIO BY DEEDS
DATED NOVEMBER 8, 1991 AND RECORDED IN OR 807, PAGE 374, JULY 10, 1991 AND
RECORDED IN OR 720, PAGE 807 AND NOVEMBER 9, 1995 AND RECORDED IN OR 2047, PAGE
360 OF SUMMIT COUNTY DEED RECORDS;

 

 

THENCE SOUTH 89° 13’ 30” EAST ALONG THE SOUTHERLY LINE OF LAND CONVEYED TO COCA
COLA BOTTLING COMPANY OF NORTHERN OHIO, 704.94 FEET TO A 5/8” IRON PIN FOUND
(0.03 FEET SOUTH AND 0.06 FEET WEST) AT THE NORTHWESTERLY CORNER OF LAND SO
CONVEYED TO KP TWINSBURG, LTD. & ARM HOLDING, LTD.;

 

THENCE SOUTH 00° 02’ 20” EAST ALONG THE WESTERLY LINE OF LAND SO CONVEYED TO KP
TWINSBURG, LTD. & ARM HOLDING, LTD., 1019.04 FEET TO THE NORTHERLY RIGHT OF WAY
OF SAID ENTERPRISE PARKWAY AND THE PRINCIPAL PLACE OF BEGINNING, CONTAINING
14.6897 ACRES OF LAND AS SURVEYED AND DESCRIBED BY EDWARD B. DUDLEY, PS NO.
6747, OF THE RIVERSTONE COMPANY IN NOVEMBER OF 2014, AND SUBJECT TO ALL LEGAL
HIGHWAYS, RESTRICTIONS, RESERVATIONS AND EASEMENTS.

 

THE INTENT OF THIS LEGAL DESCRIPTION IS TO CORRECT A CLOSURE ERROR IN THE DEED
OF RECORD.

 

NOTE: ALL 5/8"X30" IRON PINS SET AND CAPPED "RIVERSTONE COMPANY-DUDLEY PS6747"

 

BASIS OF BEARINGS: THE CENTERLINE OF ENTERPRISE PARKWAY AS SOUTH 89°57'40" WEST
AS RECORDED IN DEDICATION PLAT VOLUME 94, PAGE 28-30 OF SUMMIT COUNTY MAP
RECORDS.

 

DEED OF REFERENCE: LAND CONVEYED TO TPRF/ENTERPRISE, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, BY VIRTUE OF DEED FILED NOVEMBER 17, 2006, AND RECORDED IN
RECEPTION NO. 55389502, OF THE SUMMIT COUNTY RECORDS.

 

TOGETHER WITH THAT CERTAIN ACCESS EASEMENT BENEFITTING THE TRACT RECORDED IN
OFFICIAL RECORD VOLUME 496, PAGE 552 OF THE RECORDS OF SUMMIT COUNTY, OHIO.

 

 

